department of the treasury internal_revenue_service washington d c date cc dom fs it a tl-n-100-99 number release date uilc internal_revenue_service national_office field_service_advice memorandum for from deborah a butler assistant chief_counsel field service cc dom fs subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer related_party qualified_intermediary third party third party lender property x property y property xy property z date date date year year year legend cont’d father child child child child lender a b c d e f g issue s whether taxpayer was entitled to nonrecognition of gain treatment under sec_1031 in year on the exchange of property x for an interest in property z whether there are grounds either under sec_1031 or under another theory for including the gain on the exchange of property x in year conclusion s taxpayer was not entitled to nonrecognition of gain on the exchange of property x for an interest in property z in year under sec_1031 because the transaction was structured to avoid the purposes of sec_1031 therefore taxpayer is subject_to an adjustment in year although under sec_1031 it is proper to recognize the gain from the exchange of property x in year we believe that under the circumstances presented in this case sec_1031 also supports an argument that the gain may be included in year facts we rely on the facts set forth in your memorandum of date father is a real_estate developer father and his four children have interests in several related entities involved in developing real_estate prior to year e a corporation owned by father purchased property x from an unrelated party property x was eventually transferred in equal shares to the four children the property was held as tenants-in-common by the four children under the name a a leased property x to b a joint_venture owned by father child child and two unrelated parties b constructed property y on property x the entire property property xy was leased to g also prior to year related_party obtained financing from lender to construct property z the loan was secured in part by a second trust deed and assignment of rents on property xy related_party is a corporation partially owned by father child and child father child and child own approximately of the stock of related_party in year a and b entered into an agreement with third party for the sale of property xy the parties decided to structure the transaction as a like-kind_exchange under sec_1031 to facilitate the exchange on date taxpayer was formed as a general_partnership by child child child and child as equal partners d a subchapter_s_corporation was incorporated by child child and child who contributed their interests in taxpayer in exchange for equal shares of stock in d in addition c was formed as a limited_partnership child is the general_partner and owns a interest in c father and child are limited partners and together own an interest in c in order to effectuate the like-kind_exchange on date a contributed its interest in property x to taxpayer and b contributed its interest in property y to c a and b assigned to taxpayer and c their respective interests in the purchase agreement with third party in addition taxpayer and c entered into written exchange agreements with qualified_intermediary under the agreements taxpayer and c agreed to transfer property xy to qualified_intermediary to complete the like-kind_exchange also on date related_party entered into two purchase agreements with qualified_intermediary under the agreements qualified_intermediary agreed to purchase an undivided interest in property z plus assume some or all of the loan from lender when the exchange was completed qualified_intermediary agreed to transfer a interest in property z to taxpayer and a interest to c on date the loan from lender was modified to allow for the release of property xy from the second deed_of_trust in exchange for the release of its security_interest in property xy lender was paid an amount from the net_proceeds from the sale of the property to third party the facts concerning the exact timing of the exchange are unclear however it is our understanding that the exchange occurred on or about date at this point third party received property xy and taxpayer and c received and interests in property z respectively on date in year taxpayer c and related_party sold their interests in property z to third party at this time taxpayer c and related_party were released from their remaining obligations under the loan from lender taxpayer reported a loss on the sale of its interest in property z on its federal_income_tax return for year in addition taxpayer reported cancellation_of_indebtedness_income examination has issued a notice of final_partnership_administrative_adjustment fpaa to taxpayer for year one of the adjustments requires taxpayer to recognize gain from the exchange of property x the adjustment made to taxable_income in year is based on the determination that the property received in the exchange with related_party was disposed of within years from the date of the exchange therefore under f there is no nonrecognition of the gain from the exchange year was not a subject of the examination and no adjustments were proposed for that year law and analysis sec_1031 provides generally that no gain_or_loss shall be recognized on the exchange of property held for productive use in a trade_or_business or for investment if such property is exchanged solely for property of like_kind which is to be held either for productive use in a trade_or_business or for investment sec_1031 provides special rules for exchanges between related_persons if a taxpayer exchanges property with a related_person there is nonrecognition_of_gain_or_loss to the taxpayer in accordance with sec_1031 with respect to the exchange and within years of the date of the last transfer that was part of the exchange either the taxpayer or the related_person disposes of the property received in the exchange then there is no nonrecognition_of_gain_or_loss in the exchange in other words the gain_or_loss that was deferred under sec_1031 must be recognized any gain_or_loss the taxpayer is required to recognize by reason of sec_1031 is taken into account as of the date of the disposition of the property generally sec_1031 applies to transfers after date in tax years ending after that date a related_person is defined under sec_1031 as any person bearing a relationship to the taxpayer described in sec_267 or sec_707 sec_267 provides that a corporation and a partnership are related_persons if the same persons own more than in value of the outstanding_stock of the corporation and more than of the capital interest or the profits interest in the partnership the ownership of stock is determined under sec_267 which provides that an individual shall be considered as owning the stock owned directly or indirectly by or for his family sec_267 provides that the family of an individual shall include only his brothers and sisters spouse ancestors and lineal_descendants sec_707 disallows losses from sales or exchanges of property directly or indirectly between a partnership and a person owning directly or indirectly more than of the capital interest or the profits interest in such partnership sec_707 provides that for these purposes the ownership of a capital or profits interest in a partnership shall be determined in accordance with the rules for constructive_ownership of stock provided in sec_267 sec_1031 provides that sec_1031 shall not apply to any exchange which is part of a transaction or series of transactions structured to avoid the purposes of sub sec_1031 in other words if a transaction is set up to avoid the restrictions on exchanges between related_persons sec_1031 operates to prevent nonrecognition of the gain_or_loss on the exchange sec_1_1031_k_-1 provides for various safe harbors for deferred exchanges which result in a determination that the taxpayer is not in actual or constructive receipt of money or other_property not of like_kind for purposes of sec_1031 one of the safe harbors listed in paragraph g is that of the qualified_intermediary sec_1_1031_b_-2 also provides a safe_harbor for qualified intermediaries in the case of simultaneous transfers of like-kind properties in such cases the qualified_intermediary as defined in sec_1_1031_k_-1 is not considered the agent of the taxpayer for purposes of sec_1031 the transfer and receipt of property by the taxpayer is treated as an exchange sec_1_1031_k_-1 defines a qualified_intermediary as a person who is not the taxpayer or a disqualified_person and who enters into a written_agreement with the taxpayer to acquire the relinquished_property from the taxpayer transfer the relinquished_property acquire the replacement_property and transfer the replacement_property to the taxpayer in tech adv mem date the taxpayer held a one-third interest_in_real_property and the taxpayer’s mother held the remaining two-thirds interest an unrelated party wanted to purchase the entire parcel held by the taxpayer and his mother for cash the parties entered into a sales agreement subsequently the taxpayer’s mother purchased another property property to use as a personal_residence after entering into the sales contract the taxpayer decided that he wanted to arrange a like-kind_exchange he initially attempted to acquire replacement_property from a second unrelated party but was unsuccessful in negotiating a deal in time for the exchange to qualify instead the taxpayer entered into an agreement to purchase property from his mother as replacement_property the transaction was arranged using a qualified_intermediary the taxpayer transferred his interest in the relinquished_property and his rights and obligations under the sales contract with the unrelated party to the qualified_intermediary he also transferred his rights and obligations under the contract with his mother for the purchase of property to the qualified_intermediary the qualified_intermediary then sold the taxpayer’s interest in the relinquished_property to the unrelated party and used the proceeds to pay the taxpayer’s mother for property then the qualified_intermediary transferred title of property to the taxpayer in a separate but concurrent transaction the unrelated party purchased the remaining two-thirds interest in the relinquished_property from the taxpayer’s mother the entire exchange took place on one day the technical_advice did not address the issue of the treatment of nonrecognized gain where the exchanged property is subsequently disposed of by one of the related parties instead advice was requested on the issue of whether the taxpayer was eligible for nonrecognition treatment with respect to the exchange under sec_1031 it was determined that the taxpayer was not entitled to nonrecognition of gain on the above-described transaction the basis for this determination was sec_1031 which prevents related parties from circumventing subsection f by structuring their transactions to avoid the related_party rules see h_r rep no 101st cong 1st sess the technical_advice concluded that in substance the result of the series of exchanges was identical to what would have occurred in a direct exchange of property between the taxpayer and his mother followed by a sale of the property by the taxpayer’s mother to the unrelated party the facts did not suggest that the qualified_intermediary was needed to prevent constructive receipt of money or other_property not of a like_kind in fact the sole consequence of eliminating the qualified_intermediary appeared to be the disqualification of the exchange under sec_1031 if the qualified_intermediary had been eliminated from the transaction the taxpayer would have had to recognize gain on the exchange under sec_1031 when his mother sold the property to the unrelated party within years of the exchange because the taxpayer was unable to show that the qualified_intermediary had a substantive purpose in the transaction the service reasoned that the exchange was structured to avoid application of the related_party rules and accordingly concluded that sec_1031 operated to preclude nonrecognition of gain under sec_1031 although they are more far more complicated the facts of the instant case bear many similarities to the facts outlined in the technical_advice for example the transaction in year is between related_persons within the meaning of sec_1031 taxpayer is a partnership owned by child and d a corporation owned by child child and child related_party is a corporation of which is owned by father child and child under sec_267 a corporation and a partnership are related if the same persons own more than in value of the outstanding_stock of the corporation and more than of the capital interest or the profits interest in the partnership child may be considered as owning the stock owned by his brother and sisters under sec_267 accordingly child constructively owns of d and therefore of taxpayer similarly with respect to related_party child may be considered as owning the stock of his father and sister under sec_267 thus child constructively own sec_72 of related_party also under the attribution_rules the same person owns more than of taxpayer and related_party therefore the two entities are related_persons within the meaning of sec_1031 and exchanges between the two entities are subject_to the special rules for exchanges between related_persons under sec_1031 in the instant case like the technical_advice a qualified_intermediary was used to complete the exchange between taxpayer and related_party in a transaction that included the simultaneous sale of taxpayer’s property to an unrelated party further like the technical_advice it does not appear that a straight exchange with related_party would have been disqualified by the constructive receipt of money or other_property not of a like_kind thus like the technical_advice there is no obvious reason for interposing a qualified_intermediary in the transaction however if the transaction had been structured as a straight exchange with related_party and a subsequent sale from related_party to third party the exchange would not have qualified for nonrecognition treatment under sec_1031 thus as in the technical_advice it appears that the interposition of the qualified_intermediary had no purpose except to prevent the exchange from disqualification from nonrecognition treatment under sec_1031 accordingly we agree with your conclusion that the facts of this case support the argument that the exchange in year was set up to avoid the related_party rules although the regulations provide for_the_use_of a qualified_intermediary to effect a like-kind_exchange the statute makes clear that a qualified_intermediary may not be used to circumvent the related_party rules as stated in the technical_advice the mere interposition of a qualified_intermediary cannot correct a transaction otherwise flawed under sec_1031 f thus in accordance with sec_1031 sec_1031 does not apply to the exchange between taxpayer and related_party in year because sec_1031 does not apply to the exchange any gain from the exchange is subject_to recognition in year however we believe the service is also permitted to make an adjustment in year in the instant case unlike the situation in the technical_advice taxpayer sold the replacement_property to third party in year this sale was in contravention of the requirements of sec_1031 because it occurred within years of the initial exchange sec_1031 provides that where gain from an exchange between related_persons has not been recognized and the property is disposed of within years of the exchange there is no nonrecognition of gain from the exchange the statute further provides that in such cases the recognition of gain should be taken into account as of the date of the disposition of the property sec_1031 specifically provides that the determination of whether the gain_or_loss from the initial exchange was recognized should be made without regard to the subsection f related_party rules if there is nonrecognition_of_gain_or_loss to the taxpayer under this section with respect to the exchange of such property determined without regard to this subsection sec_1031 emphasis added in this case if the related_party rules of sec_1031 are not taken into account ie the rule under sec_1031 there was nonrecognition of gain under sec_1031 with respect to the exchange between taxpayer and related_party in year certainly nonrecognition treatment was claimed by taxpayer and benefits were received in year further the replacement_property was disposed of in year within years of the exchange in contravention of the requirements of sec_1031 thus the facts of the instant case fall squarely within the parameters of sec_1031 given these facts sec_1031 expressly authorizes an adjustment to recognize the gain from the exchange as of the date of the disposition of the property in year we find nothing in the statutory language or in the legislative_history to indicate that the applicability of sec_1031 precludes or supersedes the applicability of sec_1031 therefore assuming the facts support the argument as they appear to in this case we believe it is proper to take the position we are permitted to make an adjustment under sec_1031 in the year the replacement_property is disposed of notwithstanding the fact that an adjustment could have been made in a prior year under sec_1031 case development hazards and other considerations if you have any further questions please call by richard l carlisle chief income_tax accounting branch
